An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-725
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 3 March 2015


STATE OF NORTH CAROLINA

      v.                                     Mecklenburg County
                                             Nos. 11 CRS 255751–52
CHANTE MICHELLE STERLING,
     Defendant.


     Appeal by Defendant from judgments entered 19 December 2014

by Judge James W. Morgan in Superior Court, Mecklenburg County.

Heard in the Court of Appeals 5 January 2015.


     Attorney General Roy Cooper, by Special                     Deputy     Attorney
     General Phillip K. Woods, for the State.

     Michelle FormyDuval Lynch for Defendant–Appellant.


     McGEE, Chief Judge.


     Chante Michelle Sterling (“Defendant”) appeals from judgments

entered upon jury verdicts finding her guilty of committing two

counts of identity theft, two counts of obtaining property by false

pretense, one count of financial transaction card theft, and one

count of financial transaction card fraud.                We find no error.

                    I.     Facts and Procedural History

     Defendant began working at the corporate office of Belk in
                                   -2-
Charlotte, North Carolina, in March 2011 as a human resources

information systems manager.      Defendant worked in a cubicle next

to Megan Murray (“Mrs. Murray”), who was employed as a senior human

resources information systems analyst.       Mrs. Murray’s maiden name

is McWaters, and McWaters was still listed on Mrs. Murray’s credit

cards at the time.     Mrs. Murray kept her credit cards in her wallet

in the bottom drawer of her desk in her cubicle.        At that time,

Mrs. Murray was not using her Wells Fargo credit card because she

was trying to pay down the balance.         However, in May 2011, she

noticed from     her   credit card statement that the balance was

increasing and there were transactions that she had not authorized.

Mrs. Murray realized that her Wells Fargo credit card and one other

credit card were missing from her wallet and called the credit

card company to cancel the cards.        The unauthorized transactions

included charges at the Dry Cleaning Spot, Target, and several

restaurants and businesses close to the Belk office, including the

Belk Cafe, which only employees in the Belk office could access.

     Kathy Prince (“Mrs. Prince”) worked as a stylist for Belk in

2011, and her husband owned the Dry Cleaning Spot.        Mrs. Prince

testified at trial that Joe Byrd, a maintenance technician at Belk,

brought Defendant to Mrs. Prince’s office in 2011 so Defendant

could set up an account with the Dry Cleaning Spot to have her dry

cleaning done.    Mrs. Prince testified that she called her sister-
                                 -3-
in-law at the Dry Cleaning Spot and then stepped out of her office

to give Defendant privacy as she gave her credit card information.

Defendant had introduced herself to Mrs. Prince as “Megan,” and

then left a piece of paper with Mrs. Prince on which Defendant had

written the name Megan and her cell phone number.       Mrs. Prince

later used that cell phone number to contact Defendant so she could

return Defendant’s dry cleaning to her in the Belk parking lot.

     Mrs. Murray testified that approximately three weeks after

reporting the card stolen, she received a call from Mrs. Prince

asking why the charges for the dry cleaning services had been

cancelled. Mrs. Murray said she had not had any dry cleaning done,

and told Mrs. Prince that her card had been stolen.      When Mrs.

Murray asked for a description of the woman who had dropped the

dry cleaning off, Mrs. Prince described the woman as African-

American with dark brown hair.   Mrs. Murray then told Mrs. Prince

that she, herself, was Caucasian and had blonde hair.   Mrs. Prince

gave Mrs. Murray the cell phone number and work extension that the

woman had left with Mrs. Prince in order to have her dry cleaning

returned.   Mrs. Murray then identified the work extension number

and cell phone number as those of Defendant.

     Raymond Griffin (“Mr. Griffin”) worked in Marietta, Georgia,

as an investigations technician for Target in 2011.     Mr. Griffin

testified that, upon the request of a detective, he pulled the
                                 -4-
surveillance   video   and   receipts    for   transactions   on   Megan

McWaters’ credit card and Chante Sterling’s credit card at a Target

store in Charlotte.    During voir dire, Mr. Griffin testified that

each Target store saved surveillance video, which he could remotely

access using secured servers.          Mr.   Griffin pulled the video

remotely, saved it to his computer, burned this to a disc, deleted

the files off his computer, and locked the disc in a file cabinet.

The jury viewed this video and was provided with a printout of the

corresponding transactions made by credit cards for Megan McWaters

and Chante Sterling at 12:38 p.m. and 12:39 p.m., respectively, on

8 May 2011 at Register 78 in Target Store 762.            Mr. Griffin

testified that he reviewed the surveillance video, had reviewed

nearly one hundred other surveillance videos, and based on his

understanding, the camera was maintained and operating correctly.

He also testified the video played in court was the same one he

had viewed while burning the requested video and receipts to the

disc.

     Nicole Washington–Dean (“Ms. Washington-Dean”) testified that

she hired Defendant in 2011 and, during the period Defendant was

employed at Belk, she knew Defendant well enough to recognize her

voice.   During the investigation concerning Defendant, Bob Vranek

(“Mr. Vranek”), a Vice President of Loss Prevention at Belk, placed

several calls to Defendant’s cell phone number and, when he finally
                                         -5-
reached    her,    put    the    call    on    speakerphone      and    called    Ms.

Washington-Dean on a separate telephone line to see if she could

verify    that    Mr.    Vranek    was   speaking       with   Defendant.         Ms.

Washington-Dean testified that she recognized the voice to be

Chante Sterling’s, and heard the person identify herself as Chante

Sterling.    Mr. Vranek testified that, when confronted with the

information about Mrs. Murray’s stolen credit cards, the person

identifying herself as Chante Sterling initially denied taking the

cards, but then admitted to taking the cards and using one of the

cards at Target, the Dry Cleaning Spot, and a few other locations

because she was having financial difficulties.

     Defendant was indicted on two counts of obtaining property by

false pretense, one count of financial transaction card fraud, one

count of financial transaction card theft, and two counts of

identity theft.         A jury found Defendant guilty of all charges and

Defendant was sentenced to a minimum of thirteen months’ and a

maximum of sixteen months’ imprisonment.                Defendant appeals.

                                  II.    Analysis

                   A.      Sufficiency of the Indictments

     Defendant      first       argues   the    trial    court    did    not     have

jurisdiction to try her on the charge of obtaining property by

false pretense or on one of the charges of identity theft because

the indictments for both charges were fatally defective.                           We
                                      -6-
disagree.

      This Court applies a de novo standard of review to indictments

alleged     to    be   facially   invalid   because   a   facially     invalid

indictment would “deprive[] the trial court of jurisdiction to

enter judgment in a criminal case.”             State v. Haddock, 191 N.C.

App. 474, 476, 664 S.E.2d 339, 342 (2008).          “To be sufficient under

our Constitution, an indictment must allege lucidly and accurately

all   the   essential     elements   of   the   offense   endeavored    to   be

charged.”        State v. Hunt, 357 N.C. 257, 267, 582 S.E.2d 593, 600

(internal quotation marks omitted), cert. denied, 539 U.S. 985,

156 L. Ed. 2d 702 (2003).         “An indictment is not facially invalid

as long as it notifies an accused of the charges against him

sufficiently to allow him to prepare an adequate defense and to

protect him from double jeopardy.”          Haddock, 191 N.C. App. at 476–

77, 664 S.E.2d at 342.        The accused has sufficient notice “if the

illegal act or omission alleged in the indictment is clearly set

forth so that a person of common understanding may know what is

intended.” Id. at 477, 664 S.E.2d at 342 (internal quotation marks

omitted).        “In general, an indictment couched in the language of

the statute is sufficient to charge the statutory offense.”              State

v. Blackmon, 130 N.C. App. 692, 699, 507 S.E.2d 42, 46, cert.

denied, 349 N.C. 531, 526 S.E.2d 470 (1998).

                 1.    Obtaining Property by False Pretense
                                 -7-
     The elements of the offense of obtaining property by false

pretense are:

            (1) “knowingly and designedly by means of any
            kind of false pretense;” (2) “obtain[ing] or
            attempt[ing] to obtain from any person . . .
            any money, goods, property, services, chose in
            action, or other thing of value;” (3) “with
            intent to cheat or defraud any person of such
            money, goods, property, services, chose in
            action or other thing of value.”

State v. Jones, 367 N.C. 299, 307, 758 S.E.2d 345, 351 (2014)

(quoting N.C. Gen. Stat. § 14-100(a) (2013)).    The general rule is

that “the thing obtained by the false pretense . . . must be

described with reasonable certainty, and by the name or term

usually employed to describe it.”      Id. (internal quotation marks

omitted).

     In the present case, the relevant portion of the indictment

for obtaining property by false pretense read:

            Chante Michelle Sterling, did unlawfully,
            willfully,   feloniously,    knowingly,  and
            designedly with the intent to cheat and
            defraud[,] obtain services for dry cleaning
            from P3 Holdings LLC, a limited liability
            company, doing business as Dry Clean[ing]
            Spot, by means of a false pretense which was
            calculated to deceive and did deceive.

(Emphasis added.)    Defendant argues the indictment was defective

because it did not charge her with obtaining property and did not

describe the service with any specificity. Defendant asserts that,

under our Supreme Court’s reasoning in State v. Jones, 367 N.C.
                                       -8-
299, 307–08, 758 S.E.2d 345, 351 (2014), “the term ‘services’ does

not describe with reasonable certainty the property obtained by

false pretenses.”          We disagree.

       In   Jones,   “the     indictments    alleged    that   [the   defendant]

obtained ‘services’ from Tire Kingdom and Maaco.”               Jones, 367 N.C.

at 307, 758 S.E.2d at 351.           However, the Court determined that

“services” was “not the name or term usually employed to adequately

describe the tires, rims, wiper blades, tire and rim installation,

wheel alignment, and brake services [the defendant] allegedly

obtained from Tire Kingdom, or the paint materials and service,

body   supplies      and    labor,   and    ‘sublet/towing’      services    [the

defendant] obtained from Maaco.”             Id. at 308, 758 S.E.2d at 351.

Thus, the Court determined that, “[l]ike the terms ‘money’ or

‘goods and things of value,’ the term ‘services’ does not describe

with    reasonable     certainty     the     property    obtained     by    false

pretenses.”     Id. at 307–08, 758 S.E.2d at 351.              Accordingly, the

Court in Jones held that “the indictments were insufficient to

allege the crime of obtaining property by false pretenses[.]”                 Id.

       However, we are not persuaded as Defendant contends in the

present case, that an indictment that described the property

obtained by false pretense as “services for dry cleaning” from a

specifically named dry cleaning vendor failed to describe the

property obtained with reasonable certainty.                   Since the term
                               -9-
“services for dry cleaning” is “the name or term usually employed

to adequately describe” the type of service one usually obtains

from a dry cleaner, cf. id., we conclude that the indictment

described with reasonable certainty the thing of value that was

obtained by false pretense.     Therefore,     the trial court had

jurisdiction to try Defendant for this charge.

                       2.   Identity Theft

    The elements of identity theft are:

         A person who knowingly obtains, possesses, or
         uses identifying information of another
         person, living or dead, with the intent to
         fraudulently represent that the person is the
         other person for the purposes of making
         financial or credit transactions in the other
         person’s name, to obtain anything of value,
         benefit, or advantage, or for the purpose of
         avoiding legal consequences[.]

N.C. Gen. Stat. § 14-113.20(a) (2013).

    In the present case, the relevant portion of the indictment

charging Defendant with identity theft read:

         Chante    Michelle     Sterling    unlawfully,
         willfully and feloniously did knowingly use
         personal identifying information, of another
         person, Megan Murray, without that person’s
         consent, with the intent to fraudulently
         represent that [D]efendant was the other
         person for the purpose of making financial and
         credit transactions in the other person’s
         name.

(Emphasis added.)   Defendant argues that the indictment charging

her with identity theft was defective because it did not indicate
                                  -10-
what   transactions   actually   occurred   and   did   not   allege   that

anything of value or benefit was obtained.         We disagree.

       Because the third element of the statute is written in the

disjunctive, an indictment sufficiently charges the elements of

the offense if it alleged a defendant knowingly used identifying

information of another person, with the intent to fraudulently

represent the defendant was the other person, for any of the

following three reasons: (1) “for the purposes of making financial

or credit transactions in the other person’s name, [(2)] to obtain

anything of value, benefit, or advantage, or [(3)] for the purpose

of avoiding legal consequences.”     See N.C. Gen. Stat. § 14-113.20;

cf. Jones, 367 N.C. at 305, 758 S.E.2d at 349–50 (considering a

challenge to an indictment for identity theft which examined

evidence supporting only whether the defendant intended to defraud

several individuals “for the purposes of making financial or credit

transactions in   [those individuals’] name[s]”         (alterations in

original)).   Because the language in the indictment was couched in

the statutory language, it was specific enough to inform Defendant

of the offense of which she was accused.          See Blackmon, 130 N.C.

App. at 699, 507 S.E.2d at 46.           Therefore, the indictment for

identity theft was not fatally defective, and the trial court had

jurisdiction to try Defendant for this charge.

  B.     Admission of Testimony Regarding Telephone Conversation
                                        -11-
      Defendant next argues the trial court erred by allowing the

presentation    of    testimony    of     a     telephone    conversation    with

Defendant, during which she admitted to taking and using Megan

Murray’s credit card, because the State did not lay a proper

foundation for the admission of this testimony.                   We disagree.

      “For a court to allow a witness in a criminal case to testify

to the content of a telephone conversation, the identity of the

person with whom the witness was speaking must be established.”

State v. Dial, 122 N.C. App. 298, 309, 470 S.E.2d 84, 91, disc.

review and cert. denied, 343 N.C. 754, 473 S.E.2d 620 (1996).

“[I]dentity may be established by testimony that the witness

recognized     the   other   person’s          voice,   or   by    circumstantial

evidence.”   Id.

      In this case, there was sufficient evidence to identify

Defendant as the person with whom Mr. Vranek and Ms. Washington-

Dean were speaking to lay a proper foundation for admission of the

testimony.     First, Ms. Washington-Dean testified that, during the

call to Defendant’s cell phone number, she could hear the speaker

clearly, heard the speaker identify herself as Chante Sterling,

and   recognized     the   voice   as    Defendant’s.         Furthermore,       Ms.

Washington-Dean testified that she had employed Defendant in 2011,

saw and spoke to Defendant during the time Defendant worked at

Belk, and knew Defendant well enough to recognize her voice.                     This
                                -12-
testimony was sufficient to establish that Ms. Washington-Dean

recognized Defendant’s voice.

     There is also ample circumstantial evidence to establish

Defendant as the person to whom Mr. Vranek placed the call.    Mr.

Vranek testified he placed a call to Defendant’s cell phone number,

which had been obtained through Belk’s contact protocol, and the

person who answered the cell phone identified herself as Chante

Sterling.   Mr. Vranek testified he placed the call on speakerphone

and then made a call to Ms. Washington-Dean on a second phone in

order that she could verify that the person speaking was Defendant.

The voice of the woman who identified herself as Chante Sterling

remained the same throughout the phone call and the substance of

the call revolved around the theft of Mrs. Murray’s credit cards.

The person identifying herself as Chante Sterling initially denied

taking Mrs. Murray’s credit cards, but then admitted to taking one

of the cards and using it due to financial problems.    The person

said that she used the card at “several different places, one was

the dry cleaner, one was Target, [and] there were a few others.”

While there was some discrepancy as to exactly how this call

transpired, both Ms. Washington-Dean and Mr. Vranek testified that

the person identifying herself as Chante Sterling said she was in

an airport and both testified they heard background noise matching

this location.   Based on this evidence, the identity of the person
                                     -13-
to whom the call was placed was established to be Defendant and,

therefore, the trial court did not err by admitting Mr. Vranek’s

and Ms. Washington-Dean’s respective              testimony that Defendant

admitted to taking and using Mrs. Murray’s credit card.

   C.    Admission of Evidence of Other Crimes, Wrongs, or Acts

    Defendant next argues the trial court erred by admitting

evidence of credit card transactions other than the two charges

for which Defendant was on trial because there was no evidence

that Defendant was the person who had used Mrs. Murray’s credit

card to make the other charges.        We disagree.

    North Carolina Rule of Evidence 404(b) provides:

           Evidence of other crimes, wrongs, or acts is
           not admissible to prove the character of a
           person in order to show that he acted in
           conformity therewith.    It may, however, be
           admissible for other purposes, such as proof
           of motive, opportunity, intent, preparation,
           plan, knowledge, identity, or absence of
           mistake, entrapment or accident.

N.C. Gen. Stat. § 8C-1, Rule 404(b) (2013).                “In evaluating the

admissibility of Rule 404(b) evidence, we start by determining

whether there was substantial evidence presented by the State

tending to support a reasonable finding by the jury that the

defendant committed the other crimes, wrongs, or acts.”                 State v.

Adams,   220   N.C.   App.   319,   322,    727 S.E.2d 577,   580   (2012).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”                  Id. at
                                      -14-
323, 727 S.E.2d at 580 (internal quotation marks omitted).              “The

prosecution can present either direct or circumstantial evidence

so long as it tends to support a reasonable inference that the

same person committed both the earlier and later acts.”                    Id.

(internal quotation marks omitted).            “If the State does offer

substantial evidence tending to support a reasonable finding by

the jury that the defendant committed the other crimes, wrongs, or

acts, then we must conduct a three-pronged analysis regarding the

admissibility of the 404(b) evidence.”           Id.    “This three-pronged

analysis requires that we first determine whether the evidence was

offered for a proper purpose under Rule 404(b), then determine

whether the evidence is relevant under Rule 401, and finally

determine    whether    the   trial   court    abused   its   discretion   in

balancing the probative value of the evidence under Rule 403.”

Id.   at   323, 727 S.E.2d   at   580–81   (internal   quotation   marks

omitted).    “The standard of review applied to the first two prongs

of our analysis is de novo as the crux of both prongs is relevancy;

that is, whether the evidence is relevant to a permissible purpose

under Rule 404(b) and whether that purpose is relevant to the

proceeding under Rule 401.”            Id. at 323, 727 S.E.2d at 581.

“Further, a trial court’s rulings on relevancy are technically not

discretionary, though we accord them great deference on appeal.”

Id. (internal quotation marks omitted).           “The standard of review
                                 -15-
applied to the third prong is abuse of discretion.”     Id.

     Defendant asserts that the State failed to present evidence

that she made the charges listed in State’s Exhibit 1, other than

the charges at Target and the Dry Cleaning Spot.       However, the

evidence presented at trial tended to show that the other charges

were made at locations close to Belk’s where both Defendant and

Mrs. Murray worked.     These locations included several restaurants

across the street, ExxonMobil, Shell Oil, Yellow Cab, and Charlotte

Area Transit.   Additionally, one of those restaurants, Belk Cafe,

was accessible only by employees in the Belk office building. Mrs.

Murray also testified that she rarely ate out for lunch, and tended

to eat lunch at her desk.      Mrs. Murray further testified that,

other than a few restaurants directly across the street, she did

not know the locations of ExxonMobil, Original Pancake House, Papa

John’s, or Shell Oil.

     All the other charges were made on the same card between

29 April 2011 and 12 May 2011, which is the same period when Mrs.

Murray’s card was used at the Dry Cleaning Spot and Target.        Mr.

Vranek also testified that, during the phone call with Defendant,

Defendant admitted to taking Mrs. Murray’s card from her desk and

then “us[ing] it in several different places, one was the dry

cleaner, one was Target, [and] there were a few others.”      Finally,

Mrs. Murray and Defendant had adjoining cubicles.    Taken together,
                                   -16-
we conclude that the State presented substantial evidence tending

to   support   a   reasonable   finding   by   the   jury   that   Defendant

committed the other wrongs or acts at issue in State’s Exhibit 1.

      Upon admitting the evidence, the trial court provided the

jury with the following limiting instruction:

           Ladies and gentlemen, as to State’s Exhibit 1,
           it’s admitted for two purposes.      One, the
           charges shown to the Dry Clean[ing] Spot on
           May 4, 2011, and to Target on May 8, 2011, are
           admitted for substantive evidence in this case
           on the crimes charged.

           The other charges listed are admitted for a
           different reason.      So to give you the
           instruction regarding that, evidence is being
           received tending to show charges other than
           those charged — other than those charges
           involved in this case.      This evidence is
           received solely for the purpose of showing the
           identity of the person who committed the crime
           charged in this case, if it was committed,
           that the defendant had a motive for the
           commission of the crime charged in this case;
           that the defendant had the intent necessary
           for the crime charged in this case; that the
           defendant had the knowledge which is — strike
           that — that there existed in the mind of the
           defendant a plan, scheme, system or design
           involving the crime charged in this case; that
           the defendant had the opportunity to commit
           the crime.

           If you believe this evidence, you may consider
           it only for the limited purpose for which it
           was received. You may not consider it for any
           other purpose.

The trial court gave this instruction before State’s Exhibit 1 was

published to the jury, and reiterated this limiting instruction
                                -17-
again when it charged the jury before deliberations.     Based on our

review of the record before us, we conclude that the purposes for

which the trial court admitted the evidence were proper, the

evidence was relevant to the proceeding, and the trial court

“guarded against the possibility of prejudice” by instructing the

jury to consider the evidence only for those proper purposes.      See

State v. Hyatt, 355 N.C. 642, 662, 566 S.E.2d 61, 74–75 (2002),

cert. denied, 537 U.S. 1133, 154 L. Ed. 2d 823 (2003).      Therefore,

we hold the trial court did not err by admitting the evidence of

other credit card charges in State’s Exhibit 1.

 D.    Challenge to Admission of Surveillance Videotape Evidence

      Finally, Defendant argues the trial court erred by admitting

a videotape showing a transaction in a Target store because the

State failed to establish a proper foundation for admission of the

videotape.     Specifically,   Defendant   asserts   that   a   proper

foundation was not laid because the State failed to establish that

the surveillance video accurately presented the events depicted.

We disagree.

      This Court reviews whether a sufficient foundation was laid

for the admission of videotape surveillance evidence on an abuse

of discretion standard.    See State v. Cook, 218 N.C. App. 245,

251–52, 721 S.E.2d 741, 746, appeal dismissed and disc. review

denied, 367 N.C. 212, 747 S.E.2d 249 (2012).
                                   -18-
     “Any party may introduce a photograph, video tape, motion

picture, X-ray or other photographic representation as substantive

evidence   upon   laying   a   proper   foundation   and   meeting   other

applicable evidentiary requirements.”         N.C. Gen. Stat. § 8-97

(2013).    A proper foundation can be laid if any of the following

four elements are met:

           (1) Testimony that the motion picture or
           videotape fairly and accurately illustrates
           the events filmed; (2) proper testimony
           concerning the checking and operation of the
           video camera and the chain of evidence
           concerning the videotape; (3) testimony that
           the photographs introduced at trial were the
           same as those [the witness] had inspected
           immediately after processing; or (4) testimony
           that the videotape had not been edited, and
           that the picture fairly and accurately
           recorded the actual appearance of the area
           photographed.

Cook, 218 N.C. App. at 252, 721 S.E.2d at 746 (internal quotation

marks omitted).    There are “three significant areas of inquiry”

for a court reviewing the foundation for admissibility of a

videotape:   “(1) whether the camera and taping system in question

were properly maintained and were properly operating when the tape

was made, (2) whether the videotape accurately presents the events

depicted, and (3) whether there is an unbroken chain of custody.”

State v. Mason, 144 N.C. App. 20, 26, 550 S.E.2d 10, 15 (2001).

Where photographic evidence is “introduced as evidence of the crime

itself, and not as illustrative evidence, there [is] no need to
                                             -19-
have a witness testify that they fairly and accurately represent[]

the scene described by testimony.”                   State v. Kistle, 59 N.C. App.
724, 726, 297 S.E.2d 626, 627 (1982), disc. review denied, 307 N.C.
471, 298 S.E.2d 694 (1983).

      This Court has determined that a proper foundation for the

admission of videotape evidence has been laid where a witness, who

“admitted that he did not know how the doggone [camera system]

works,” Cook, 218 N.C. App. at 252, 721 S.E.2d at 747 (internal

quotation    marks      omitted),    could          testify   that   “he    viewed   the

surveillance video as the technician made a copy of the footage

immediately following the incident,” id. at 252–53, 721 S.E.2d at

747, and further testified that “the footage presented in court

was the same as that which he viewed when the copy was being made

from the surveillance system’s server a few days after the theft.”

Id.   at   253,   721    S.E.2d     at   747.         Similarly,     this    Court   has

determined that a proper foundation was laid for the admission of

surveillance      video     where        a     policewoman      followed      standard

procedures to establish a chain of custody and testified “the

images on the tape had not been altered and were in the same

condition as when she had first viewed them on the day of the

robbery.”    Mewborn, 131 N.C. App. at 499, 507 S.E.2d at 909.

      In the present case, the videotape at issue was admitted as

substantive evidence; thus, in order for the State to lay a proper
                                 -20-
foundation, it was unnecessary for Mr. Griffin to testify that the

events depicted on the videotape accurately represented the scene.

Here, Mr. Griffin was asked to pull a surveillance video for credit

card transactions using Mrs. Murray’s credit card and Chante

Sterling’s credit card which occurred one minute apart at a Target

store. Mr. Griffin testified he pulled this video upon the request

of a detective, saved it to his computer, then burned this to a

disc, deleted the video from the computer, and then placed the

disc in a locked file cabinet.   Mr. Griffin also testified that he

had personally viewed the surveillance video and that it was the

same video as the video played at trial.     Moreover, Mr. Griffin

had reviewed close to a hundred surveillance videos in the course

of his work, and based on his understanding and experience, this

video came from a properly functioning and properly maintained

camera.   Therefore, we conclude that Mr. Griffin’s testimony was

sufficient to establish that the chain of custody was unbroken and

that the camera and taping system were properly maintained and

were properly operating when this videotape was made. Accordingly,

the trial court did not abuse its discretion by admitting the

videotape evidence.

                         III. Conclusion

     In sum, both the indictments for the charges of obtaining

property by false pretense and identity fraud were specific enough
                                     -21-
to inform Defendant of the offenses with which she was charged.

The trial court did not err by admitting testimony from Mr. Vranek

and from Ms. Washington-Dean regarding their phone call with

Defendant   because   there    was   sufficient       evidence   to   establish

Defendant as the person with whom the witnesses were speaking.

The trial court did not err by admitting evidence of the other

credit   card   charges   in   State’s      Exhibit    1   because    there   was

substantial evidence establishing Defendant as the person who made

those other charges.       Finally, the trial court did not err by

admitting the surveillance video because a proper foundation was

laid for the admission of this evidence.

     No error.

     Judges CALABRIA and McCULLOUGH concur.

     Report per Rule 30(e).